         Case 1:20-cr-00203-BMC Document 35 Filed 10/02/20 Page 1 of 1 PageID #: 99

SABRINA P. SHROFF                                                                      233 BROADWAY
 ATTORNEY AT LAW                                                            NEW YORK, NEW YORK 10007
                                                                                   TEL: (646) 763-1490



       October 2, 2020

       BY ECF
       Honorable Brian M. Cogan
       United States District Judge for the
        Eastern District of New York
       225 Cadman Plaza East
       Brooklyn, New York, 11201

       Re: United States v. Colinford Mattis, 20 Cr. 1103 (BMC)

       Your Honor:

              With consent of the government and pretrial services, Mr. Mattis seeks modification of one
       of the bail conditions (home confinement) in this case. All others conditions of release would
       remain the same.

              I ask the Court to allow Mr. Mattis to leave his home for an hour and 15 minutes each day
       to walk his dog and get himself some exercise. I have discussed this tailored request with pretrial
       services officer Ms. Ferguson and have provided to her the details she needed to approve of, and
       monitor this request.

              I thank the Court for its time and consideration.


                                                            Respectfully submitted,

                                                            /s/Sabrina P. Shroff
                                                            Attorney for Colinford Mattis

       cc:    All counsel (by ECF) & pretrial by email




       SO ORDERED: _____________________
                   Hon. Brian M. Cogan
                   Judge, United States District Court
